Title: Virginia Delegates to Benjamin Harrison, [15 October] 1782
From: Virginia Delegates
To: Harrison, Benjamin


S’r,
[15 October 1782]
We have your Excellency’s Letter of the 5th with the inclosures which shall be lodged at the office of foreign affairs to be forwarded by separate conveyances as you desire. the inclosed is from this office. We also transmit your Excellency an extract of a Letter from S’r Guy Carlton to General Washington, in consequence of the apprehension and bringing to tryal in New Jersey a Citizen of that State who had taken arms agt. his Country. the latter part of it corroborates the intelligence lately transmitted us by General Washington from Canada and which we communicated to your Excellency, and gives us reason to hope the Indian ravages on our frontier will for awhile at least be suspended.
We have the honor to be with respect yr. Excelly’s. Obt. Hbe svts.
J. Madison Jr.Jos: Jones.
